SAYRE, J.
What purports to be a bill of exceptions in the record has never been signed by the judge who presided at the trial, nor has any effort been made to have it established. The judge before whom the trial was had went off the bench shortly thereafter. The bill was presented to his successor. Appellant’s remedy was *531to move to establish the bill on the next call of the division, as provided by section 3022 of the Code. No such step has been taken. There is no assignment of error upon the rulings on the pleadings. The judgment must be affirmed.
Affirmed.
Dowdell, C. J., and Simpson, Anderson, and Somerville, JJ., concur. McClellan and Mayfield, JJ., not sitting.